PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Latimore et al.
Application No. 16/529,707
Filed: 1 Aug 2019
For: Driver's Identification Pack (a/k/a D.I.P.)

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c))” filed August 28, 2020 for the benefit of priority to prior-filed provisional application 62/713,888 set forth in the concurrently filed Application Data Sheet (ADS). 

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition is not acceptable because it has not been properly signed in accordance with 37 CFR 1.33.



	(1) A patent practitioner of record;  
	(2) A patent practitioner not of record who acts in a representative capacity under the provisions of §1.34; 
	(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.  

37 CFR 1.42(a) states, in pertinent part, that the word "applicant" when used in this title refers to the inventor or all of the joint inventors.

The petition is not signed by a registered practitioner or all of the inventors. The signature of joint inventor Elise Lattimore is missing. Any renewed petition must be signed by both inventors or a registered patent practitioner.

Before the petition under 37 CFR § 1.78(c) can be granted, a renewed properly signed petition, to correct the above matters is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 


/DOUGLAS I WOOD/Attorney Advisor, OPET